     Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 1 of 8 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


LANDSTAR RANGER, INC.,
a Florida corporation,
                                                    Case No:
        Plaintiff,

v.                                                  JURY DEMAND

JG & SONS TRUCKING INC.,
a California corporation,

        Defendant.
                                            /

                                      COMPLAINT

         Plaintiff LANDSTAR RANGER, INC. by and through its undersigned counsel,

hereby submits and files its Complaint against Defendant JG & SONS TRUCKING INC.,

and in support thereof states as follows:

                                    INTRODUCTION

         1.     This is a civil action for damages in excess of $75,000.00, exclusive of

interest, costs, and attorneys’ fees, arising out of a dispute between Plaintiff

LANDSTAR RANGER, INC. (“Landstar”), a transportation broker, and Defendant JG

& SONS TRUCKING INC. (“JG”), a motor carrier that provides transportation services,

for JG’s failure to indemnify Landstar for JG’s damage to goods, pursuant to the parties’

Transportation Brokerage Agreement (“Agreement”), among other wrongs.

                           PARTIES, JURISDICTION, VENUE


                                                1
 Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 2 of 8 PageID 2




       2.     Landstar is a Florida corporation with its principal place of business

located in Jacksonville, Florida.

       3.     Landstar is a property broker authorized by the Federal Motor Carrier

Safety Administration (with a motor carrier number of MC-178439) that arranges for the

interstate transportation of property by various motor carriers. Landstar also holds

federal authority as an authorized motor carrier and freight forwarder.

       4.     Landstar is a citizen of Florida for the purpose of diversity jurisdiction

pursuant to 28 U.S.C. § 1332(c)(1).

       5.     JG is a California corporation with its principal place of business in Perris,

California.

       6.     JG is a for hire motor carrier authorized by the Federal Motor Carrier

Safety Administration (with a motor carrier number of MC-567057) to transport

property in interstate commerce.

       7.     JG is a citizen of California for the purpose of diversity jurisdiction

pursuant to 28 U.S.C. § 1332(c)(1).

       8.     Because Landstar and JG are citizens of different states, and because the

amount in controversy, exclusive of interest, costs and attorneys’ fees, is over

$75,000.00, this Court has subject matter jurisdiction over this dispute pursuant to 28

U.S.C. § 1332.

       9.     This Court also has original jurisdiction, pursuant to 28 U.S.C § 1337(a),

over claims for cargo loss and damage brought under the Carmack Amendment, 49

U.S.C § 14706 where the amount in controversy exceeds $10,000.00, as it does here.
                                             2
 Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 3 of 8 PageID 3




       10.    On or about January 18, 2013, JG, entered into the Transportation
Brokerage Agreement (“Agreement”) with Landstar wherein JG agreed to transport
cargo for customers of Landstar. The Agreement is attached hereto as Exhibit A.
       11.    Paragraph 22 of the Agreement provides that:

       Each of the parties hereto irrevocably and unconditionally submits itself to
       the exclusive jurisdiction and venue of the state and federal courts serving
       Jacksonville, Florida, and any appellate court thereof, in any suit, action or
       proceeding arising out of or relating to this Agreement and further
       irrevocably and unconditionally waives any claim or defense that any such
       suit, action or proceeding brought in any such court has been brought in an
       inconvenient forum.

       12.    Accordingly, JG consented to the jurisdiction of this Court and to this

Court being a proper venue for this action which arises out of and/or relates to the

Agreement.

                              GENERAL ALLEGATIONS

       13.    On or about May 13, 2019, Advanced Print Technologies, LLC (“the

Shipper”) contacted transportation broker Transcontainer (USA) Inc. (“Transcontainer”)

to arrange for the transportation of a used 2007 Heidelberg CD74-6-P+L-F Printing

Press (“the printing press”) from a storage facility of the Shipper in Monterrey, Mexico

to a consignee in West Sacramento, California.

       14.    Transcontainer arranged for the printing press to be picked up at the

Shipper’s facility in Mexico and delivered by motor carrier to a facility in Laredo, Texas,

where Landstar was then tasked by Transcontainer with arranging for the rest of the

printing press’ transportation to the consignee in West Sacramento, California.




                                             3
 Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 4 of 8 PageID 4




       15.    Governed by the Agreement, on or about June 10, 2019, Landstar arranged

for JG to transport the printing press to the consignee in West Sacramento, California. A

copy of the governing bill of lading for the Shipment, No. NJC 5130971 (“the Bill of

Lading”), is attached hereto as Exhibit B.

       16.    The printing press was tendered to JG in Laredo, Texas on or about June

10, 2019 in good condition.

       17.    While in transit from Texas to California and under the exclusive care,

custody, and control of JG, the printing press fell off of the JG vehicle responsible for

delivering it and was destroyed.

       18.    Accordingly, JG failed to deliver the printing press to the consignee in the

same good condition in which it received the printing press.

       19.    The value of the printing press was $495,000, but the Shipper was able to

salvage parts of the printing press for $51,500 making the total loss or damages suffered

by the Shipper $443,500.

       20.    The Shipper demanded payment from, and filed suit against, Transcontainer and

Landstar for the aforementioned damage and loss.

       21.    JG and its cargo liability insurer, Progressive Insurance Company, were

notified and presented with the lawsuit filed by the Shipper against Transcontainer and

Landstar and did not participate in the suit or the resolution of the claim and suit.

       22.    Landstar fully settled and resolved the claim and suit for the damage and

loss of the printing press brought by the Shipper against it and Transcontainer for

$375,000.


                                              4
 Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 5 of 8 PageID 5




       23.     As part of the settlement of the Shipper’s claim and suit, on April 30, 2020,

the Shipper released to Landstar all right, title, and interest in any claims related to the

damage and loss of the Shipment. The Shipper’s April 30, 2020 Release is attached

hereto as Exhibit C.

       24.     After resolving and settling the Shipper’s claim and suit, Landstar notified

JG and Progressive Insurance Company of the resolution and again sought

indemnification and recovery under the Agreement for the loss of the printing press from

JG or its insurer, Progressive. On December 10, 2020, Progressive denied parts of the

claim and otherwise failed to present an acceptable resolution of the claim to Landstar.

       25.     Having paid the Shipper for the damage and loss to the printing press in

full satisfaction of the Shipper’s claim, Landstar is subrogated to the rights of the

Shipper and now seeks payment from JG for the aforementioned damage and loss of the

printing press.

       26.     As a result of actions taken by JG, Landstar has sustained significant

damages.

       27.     Landstar has retained the undersigned attorney to represent it in this matter

and has agreed to pay a reasonable fee for such services.

       28.     All conditions precedent to this action have occurred, been satisfied, or have

been waived.

                       COUNT ONE – BREACH OF CONTRACT

       29.     Landstar incorporates paragraphs 1 through 28 as if fully set forth herein.


                                              5
 Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 6 of 8 PageID 6




         30.   Having duly entered into the Agreement with Landstar, JG’s carriage of the

printing press was subject to the Agreement’s terms and conditions.

         31.   Paragraphs 8 and 11 of the Agreement makes JG wholly responsible

performing the transportation services contemplated by the Agreement and liable for

damages arising from cargo loss, damage or delay in the performance of such services.

         32.   JG breached the Agreement by not successfully delivering the printing

press and then refusing to respond or cooperate with Landstar in the resolution of the

claim.

         33.   Paragraph 9 of the Agreement makes JG responsible for defending,

indemnifying, and holding Landstar harmless “from and against all loss, liability,

judgment, damage, claim, fine, cost or expense, including reasonable attorneys’ fees,

arising out of or in any way related to” JG’s performance or breach of the Agreement.

         34.   JG further breached the Agreement by not defending and indemnifying

Landstar when suit was brought by the Shipper against Landstar and Transcontainer.

         35.   By failing to defend and indemnify Landstar in the suit brought by the

Shipper, JG caused Landstar to file this suit to be made whole.

         36.   Landstar incurred attorneys’ fees, costs, and other expenses having to

defend itself in the suit brought by the Shipper against Landstar and Transcontainer for

JG’s loss of and damage to the printing press.

         37.   Landstar has, and continues to, incur losses, costs and attorneys’ fees in

connection with its enforcement of the Agreement.




                                            6
 Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 7 of 8 PageID 7




       38.    JG must indemnify Landstar for this separate and independent breach of

the Agreement.

                     COUNT TWO - CARMACK AMENDMENT

       39.    Landstar incorporates paragraphs 1 through 28 as if fully set forth herein.

       40.    JG received the printing press it was obliged to transport in good condition.

       41.    JG took the printing press into its care, custody, and control and failed to

deliver the printing press in the same good condition in which it was received.

       42.    JG is liable for the damages to the printing press pursuant to 49 U.S.C. §

14706 because JG’s transportation of the printing press constituted the transportation of

goods in interstate commerce by a motor carrier.

       43.    JG’s actions resulted in a claim for loss and damages asserted by the

Shipper against Landstar in the amount of at least $443,500, which Landstar was able to

resolve fully for $375,000.

       44.    Accordingly, Landstar has suffered damages in the amount of $375,000,

exclusive of interest, attorneys’ fees, and costs.

       WHEREFORE, Landstar respectfully requests that this Honorable Court enter

judgment in its favor against JG for damages in the amount of $375,000 plus

prejudgment and post-judgment interest in amounts to be established by this Honorable

Court, along with the attorneys’ fees, costs and expenses incurred by Landstar in having

to defend itself in the suit brought by the Shipper, the attorneys’ fees, costs and expenses

it is incurring in this suit, any other fees and costs authorized by statute, and such other

and further relief deemed just by this Court.
                                                7
 Case 3:21-cv-00760-BJD-PDB Document 1 Filed 07/30/21 Page 8 of 8 PageID 8




                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury.



Date: July 30, 2021                        Respectfully submitted,
                                           /s/ Kristen M. J. Johnson
                                               Kristen M.J. Johnson, Esq.
                                               Florida Bar No. 1005180
                                               John L. Marchione, Esq.
                                               Florida Bar No. 114245
                                               TAYLOR & ASSOCIATES,
                                               ATTORNEYS AT LAW, P.L.
                                               20 3rd Street SW, Suite 209
                                               Winter Haven, FL 33880
                                               (863) 875-6950 (tel)
                                               (863) 875-6955 (fax)
                                               kjohnson@taylorlawpl.com
                                               jmarachione@taylorlawpl.com
                                               efiling@taylorlawpl.com
                                               lroberts@taylorlawpl.com

                                           Counsel for Plaintiff




                                            8
